

113 S2113 RS: Taxpayers Right-To-Know Act
U.S. Senate
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 531113th CONGRESS2d SessionS. 2113[Report No. 113–243]IN THE SENATE OF THE UNITED STATESMarch 12, 2014Mr. Coburn (for himself, Ms. Ayotte, Mr. Begich, Mr. Burr, Mr. Chambliss, Ms. Collins, Mr. Cruz, Mr. Enzi, Mr. Flake, Mr. Hatch, Mr. Inhofe, Mr. Johnson of Wisconsin, Mr. McCain, Mrs. McCaskill, Mr. Paul, Mr. Portman, Mr. Risch, Mr. Scott, Mr. Vitter, Mr. Warner, Mr. Manchin, Mr. Alexander, Mr. Boozman, Mr. Blunt, Mr. Coats, Mr. Cochran, Mr. Cornyn, Mr. Crapo, Mr. Grassley, Mr. Lee, Mr. McConnell, Mr. Roberts, Mr. Rubio, Mr. Sessions, Mr. Thune, Mr. Toomey, Mr. Wicker, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsAugust 26, 2014Reported, under authority of the order of the Senate of August 5 (legislative day, August 1), 2014,
			 by Mr. Carper, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide taxpayers with an annual report disclosing the cost and performance of Government
			 programs and areas of duplication among them, and for other purposes.1.Short titleThis Act may be cited as the Taxpayers Right-To-Know Act.2.Cost and performance of Government programs(a)AmendmentSection 1122(a) of title 31, United States Code, is amended by adding at the end the following:(3)Additional information(A)In generalInformation for each program described under paragraph (1) shall include the following (which shall
			 be updated not less frequently than annually):(i)The total administrative expenses for the program for the previous fiscal year.(ii)The expenditures for services for the program for the previous fiscal year.(iii)An estimate of the number of clients served by the program and beneficiaries who received
			 assistance under the program (if applicable) for the previous fiscal year.(iv)An estimate of, for the previous fiscal year—(I)the number of full-time Federal employees who administer the program; and(II)the number of full-time employees whose salary is paid in part or full by the Federal Government
			 through a grant or contract, a subaward of a grant or contract, a
			 cooperative agreement, or another form of financial award or assistance
			 who administer or assist in administering the program.(v)An identification of the specific statute that authorizes the program, including whether such
			 authorization is expired.(vi)Any finding of duplication or overlap identified by internal review, an Inspector General, the
			 Government Accountability Office, or other report to the agency about the
			 program.(vii)Any program performance reviews (including program performance reports required under section
			 1116).(B)DefinitionsIn this paragraph:(i)Administrative expensesThe term administrative expenses—(I)has the meaning given that term by the Director of the Office of Management and Budget under
			 section
			 504(b)(2) of the  Energy and Water Development and Related Agencies
			 Appropriations Act, 2010 (31 U.S.C. 1105 note); and(II)includes, with
			 respect to an agency—(aa)costs incurred by the agency and costs incurred by grantees, subgrantees, and other
			 recipients of funds from a grant program or other program administered by
			 the agency; and(bb)expenses related to personnel salaries and benefits, property management, travel, program
			 management, promotion, reviews and audits, case management, and
			 communication about, promotion of, and outreach for programs and program
			 activities administered by the agency.(ii)ServicesThe term services—(I)has the meaning given that term by the Director of the Office of Management and Budget; and(II)shall be
			 limited to only activities, assistance, and aid that provide a direct
			 benefit to a recipient, such as the provision of medical care, assistance
			 for housing or tuition, or financial support (including grants and loans)..(b)Expired grant fundingNot later than February 1 of each fiscal year, the Director of the Office of Management and Budget
			 shall publish on the public website of the Office of Management and Budget
			 the total amount of undisbursed grant funding remaining in grant accounts
			 for which the period of availability to the grantee has expired.3.Government Accountability Office requirements relating to identification, consolidation, and
			 elimination of duplicative Government programsSection 21 of the Statutory Pay-As-You-Go Act of 2010 (31 U.S.C. 712 note) is amended—(1)by striking The Comptroller General and inserting the following:(a)In generalThe Comptroller General; and(2)by adding at the end the following:(b)UpdatesThe Comptroller General shall maintain on a publicly available website (which shall include regular
			 updates, not less frequently than annually) the status of responses
			 by Departments and Congress to suggested actions that the Comptroller
			 General has previously identified in annual reports under subsection (a).
			 The status of the suggested actions shall be tracked for an appropriate
			 period to be determined by the Comptroller General..4.Classified informationNothing in this Act shall, or the amendments made by this Act, be construed to require the
			 disclosure of classified information.5.Regulations and implementation(a)RegulationsNot later than 120 days after the date of enactment of this Act, the Director of the Office of
			 Management and Budget shall prescribe regulations to implement this Act,
			 and the amendments made by this Act.(b)ImplementationThis Act, and the amendments made by this Act, shall be implemented not later than 1 year after
			 the date of enactment of this Act.(c)No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act, or the amendments
			 made by this Act.1.Short titleThis Act may be cited as the Taxpayers Right-To-Know Act.2.Cost and performance of Government programs(a)In generalSection 1122(a) of title 31, United States Code, is amended—(1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively;(2)by inserting before paragraph (2), as so redesignated, the following:(1)Definition of programFor purposes of this subsection, the term program  means an organized set of activities by 1 or more agencies directed toward a common
			 purpose or goal.;(3)in paragraph (2), as so redesignated—(A)by striking In general.—Not later than October 1, 2012, the Office of Management and Budget shall and inserting Website and program inventory.—The Director of the Office of Management and Budget shall;(B)by striking  subparagraph (C) and inserting the following:(C)include on the website—(i)a program inventory that shall identify each program of the Federal Government, which shall
			 include—(I)any activity that is commonly referred to as a program;(II)any activity specifically created by law, or referenced in law, as a program;(III)each program that has an application process;(IV)each program for which financial awards are made on a competitive basis; and(V)any activity identified as a program activity in a budget request; and(ii)for each program identified in the program inventory, the information required under paragraph (3).; (4)in paragraph (3), as so redesignated—(A)in the matter preceding subparagraph (A), by striking described under paragraph (1) and inserting identified in the program inventory required under paragraph (2);(B)by striking subparagraph (A) and inserting the following:(A)the program activities that are  considered a program by the agency;;(C)in subparagraph (B), by striking and at the end;(D)in subparagraph (C), by striking the period at the end and inserting a semicolon; and(E)by adding at the end the following:(D)an identification of the specific statute that authorizes the program and any regulations
			 specific to the program;(E)for any program that provides grants or other financial assistance to individuals or entities, for
			 the most recent fiscal year—(i)an estimate of the number of individuals served by the program and beneficiaries who received
			 financial assistance under the program; and(ii)an estimate of—(I)the number of full-time equivalents who administer the program; and(II)the number of full-time equivalents whose salary is paid in part or full by the Federal Government
			 through a grant, contract, cooperative agreement, or another form of
			 financial award or assistance who administer or assist in any way in
			 administering the program;(F)links to any evaluation, assessment, or program performance reviews by the agency, an Inspector
			 General, or
			 the Government Accountability Office (including program performance
			 reports required under section
			 1116) released during the preceding 5 years; and(G)to the extent available, financial information for each program required to be reported under
			 section 3(b) of the
			 Federal Funding
			 Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note), or a
			 direct link to such information for a specific program on the website
			 established under section 2 of that Act..(b)GuidanceNot later than 1 year after the date of enactment of this Act, the Director of the Office of
			 Management and Budget—(1)shall issue guidance to agencies to identify how the program activities used in budget or
			 appropriations accounts correspond with programs identified in the program
			 inventory required under section
			 1122(a)(2)(A) of title 31, United States Code, as amended by subsection
			 (a); and(2)may issue guidance to agencies on more closely aligning program activities to the programs in the
			 program inventory for purposes of the budget of the President submitted to
			 Congress under section 1105(a) of title 31, United States Code.3.Regulations and implementation(a)RegulationsNot later than 120 days after the date of enactment of this Act, the Director of the Office of
			 Management and Budget shall prescribe regulations or other guidance to
			 implement this Act,
			 and the amendments made by this Act.(b)ImplementationThis Act, and the amendments made by this Act, shall be implemented not later than 1 year after
			 the date of enactment of this Act.August 26, 2014Reported with an amendment